Title: To George Washington from David Lenox, 5 December 1793
From: Lenox, David
To: Washington, George


          
            Sir
            Philadelphia 5th Decemr 1793
          
          I feel myself in a very delicate situation respecting the subject on which I am about
            to address you.
          The Death of Mr Thomas Smith has made a vacancy in an Office to which I conceive my
            abilities equal & for which I beg leave to apply.
          I declare to you Sir that I think the Appointment with which you have favored me
            equally honorable, but there are circumstances which to
            me would make a change very agreeable. Should I be so fortunate as to succeed to my
            wishes, my best endeavours shall not be wanting to execute the Duties of the Office with
            justice to the Public & reputation to myself. I have the honor to be With every
            sentiment of Respect Sir Your Most Obedt Servt
          
            D. Lenox
          
         